DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Justin DeAngelis on 01 November 2021.
The application has been amended as follows: 

In the Claims

Claim 1, lines 4-5, “and holds the fabric material in tension” has been deleted;
Claim 1, line 6,  --defining a channel--  has been inserted after “frame” (first occurrence);
Claim 1, line 6,  --at least one--  has been inserted after “wherein”;
Claim 1, line 6, “are disposed in” has been replaced by  --is attachingly fitted within the channel and holds the fabric material in tension on--  ;
Claim 5, line 1, “a” has been replaced by  --the--  ;

Claim 21, after line 3,  --a frame defining at least one channel;--  has been inserted;
Claim 21, line 5, “;” has been replaced by  --on the frame; and--  ;
Claim 21, line 6, “a frame defining at least one channel; and” has been deleted;
Claim 21, line 8, “and” has been deleted;
Claim 21, line 10, “.” has been replaced by  --, and--  ;
Claim 21, after line 10,  --wherein at least one of the conductor and the carrier is press fitted into the channel to hold the fabric material in tension.--  has been inserted;
Claim 23, after line 3,  --a frame including at least one channel;--  has been inserted;
Claim 23, line 5, “;” has been replaced by  --on the frame; and--  ;
Claim 23, line 6, “a frame; and” has been deleted;
Claim 23, line 9, “and” has been deleted;
Claim 23, line 10, “.” has been replaced by  --, and--  ; and
Claim 23, after line 10,  --wherein at least one of the conductor and the carrier is press fitted into the channel to hold the fabric material in tension.--  has been inserted.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: none of the prior art teaches or suggests at least one of a conductor and a carrier press fitted into a channel defined in a frame in order to hold a fabric material in tension, where the fabric 
Akaike (US 2010/0258334)discloses a fabric for a seat that includes heating element fibers, but does not disclose a channel in a frame and either a carrier element or a conductor being press fit into the channel.  Many other references teach press fitting a carrier into a channel of a frame.  See for example, Coffield (US 2006/0255645), most recently relied upon in combination with Akaike.  However, none of the prior art shows the carrier or a conductor connected to the heating element fibers press fitted into a channel of a frame of the seat.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E ALLRED whose telephone number is (571)272-7833.  The examiner can normally be reached on Mon-Fri, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID E. ALLRED
Primary Examiner
Art Unit 3636



/DAVID E ALLRED/Primary Examiner, Art Unit 3636